DETAILED ACTION
Notice of Pre-AIA  or AIA  Status
The present application is being examined under the pre-AIA  first to invent provisions. 
Potential Issues with Proposed Amendments
Claims 1 & 10 appear to be substantial duplicates of each other as they require the same structural limitations.
Claim 6 is currently recited to be dependent upon itself.
Perceived Relevant Art
Santagiuliana (US10946402B2) teaches a device for dispensing liquids (abstract). The device has a nozzle (see Fig.8 ref 104) with a corresponding cylindrical end portion (see portion near ref 122), which effectively fits into a recessed cylindrical portion (see Fig.12 portion bounded by ref 130) having a cured bottom surface and flat closed ends (see Fig.12) that allows only movement in a single direction (see Figs.13-17). The flat closed ends which hold the nozzle also read on a pair of restricting portions that sandwich the nozzle and restrict the rotational axis. The configuration allows for dispensing and non-dispensing positions (abstract) which prevent undesired dispensing.
Su (US20160354792A1) discloses an adjustment device for a sprinkler having a nozzle that rotates in one direction with a curved bottom surface of a nozzle holder (Fig.2 ref 50) and a flat end cap (Fig.2 ref 221) which restricts the rotational axis.
Response to Arguments
Applicant’s arguments, see page 7, filed 12/22/2021, with respect to claim 5 have been fully considered and are persuasive. The arguments clearly indicate that the rotational axis is  of claim has been withdrawn. 
Conclusion
Any inquiry concerning this communication or earlier communications from the examiner should be directed to OMAIR CHAUDHRI whose telephone number is (571)272-4773. The examiner can normally be reached Monday - Thursday 7:00am to 5:00pm EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, Michael Barr can be reached on (571)272-1414. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.



/OMAIR CHAUDHRI/Examiner, Art Unit 1711                                                                                                                                                                                                        

/MICHAEL E BARR/Supervisory Patent Examiner, Art Unit 1711